DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 9 December 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112, 102, and 103 and the double patenting rejections set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a tire vulcanization mold comprising sectors and a pair of upper and lower side plates, wherein mold parting lines are formed by the sectors and the pair of upper and lower side plates. The mold parting lines are located in a tread portion, and the distance from the tire equator to the mold parting lines changes periodically in the tire circumferential direction. The tread portion includes a first land portion having a first tread end and a second land portion having a second tread end, the second tread end being located further from the center of the tire width direction than the first tread end. Each of the mold parting lines includes a first line segment extending along the first tread end and a second line segment extending along the second tread end. For reference, note the parting lines 16a and 17a and the land portions 7 and 8 in the Applicant’s Figure 2.
As discussed in the office action of 10 September 2021, U.S. Patent Application Publication No. 2004/0211502 (“Ono”) discloses a boundary C 
Claims 3-5 are allowed based on their dependency from claim 1. Claims 6-11 are allowed based on their incorporation of the mold of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726